DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments on pages 8-13, filed on 08/25/2022 have been fully considered and are not persuasive.
	Applicant argue with respect claim 1 and 10, the reference Aschwanden and Zimmermann does not disclose “one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the piezoelectric material contacts the one or more stop structures, wherein the one or more actuator members are positioned, with respect to the at least one direction, between the deformable membrane and the one or more stop structures.”
	Applicant states on page 10, “The only reason that the moving portion of the electrode 104 contacts the structure comprising insulator 105, electrode 106, and holder 107, is because of an attractive force between the moving portion of electrode 104 and the electrode 106, as a result of a voltage difference applied between electrode 104 and electrode 106. Applicant submits that the holder 107 has no function if the Aschwanden actuator (electrode pair 104/106) is replaced by the Zimmerman piezoelectric actuator (included in membrane 8 of Zimmerman). That is, the purpose of 107 in Aschwanden is to hold the upper electrode, but that purpose disappears if the opposing electrodes structure (104/106) of Aschwanden is replaced by the piezoelectric actuator 8 of Zimmerman. Hence, the holder 107 would not be a part of a modified apparatus of Aschwanden, which the Office Action suggests is to be modified by replacing the electrode actuator (104/106) with the piezoelectric actuator of Zimmerman. Office Action, p. 3.
Further, no stop structure exists in Zimmerman. Applicant submits that the references, taken individually or in combination, do not indicate any reason to include a stop structure when a piezoelectric actuator (of Zimmerman) replaces an opposing electrodes actuator (of Aschwanden). Even if structure 107 of Aschwanden did remain if Aschwanden' s actuator was replaced with a piezoelectric actuator (of Zimmerman), there is no reason why the piezoelectric actuator would come in contact with structure 107. Room would need to be made to accommodate the electrode on Zimmerman's actuator, further suggesting that in any combination of the references 107 would be removed entirely or at least moved out of the way of the actuator. There is simply no suggestion in the references of a need for a stop structure when using a piezoelectric actuator. Hence, the combination of Aschwanden and Zimmerman does not teach or suggest one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the piezoelectric material contacts the one or more stop structures, as in claim 1.”
	The examiner respectfully disagrees. The holder 107 purpose is described in the primary reference EP 2239600 A1 paragraph [0046] which states “The holder 107 simultaneously acts as shaper element for shaping the membrane 103 by means of its sloped portion pressing on the membrane 103 as depicted in figure 4, which shows the lens in a convex state,” therefore when the primary and secondary reference are combined, holder 107 would not disappear.
The primary reference Aschwanden ’s actuator provides the function of deformation of the deformable membrane to produce a state shown in figure 1A/B, which comes into contact with the holder 107 to make the shaping of the membrane as stated in the primary reference EP 2239600 A1 paragraph [0046],  which is modified by Zimmermann which in paragraph 44 suggests that the optical module’s one or more actuator members can comprise a piezoelectric material to change the refractive characteristics of the module which provides the same function as the primary reference Aschwanden’s actuator.  
Therefore, Aschwanden in view of Zimmerman teaches one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the piezoelectric material contacts the one or more stop structures, wherein the one or more actuator members are positioned, with respect to the at least one direction, between the deformable membrane and the one or more stop structures as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (EP2239600) in view of Zimmermann et al. (US 20170269341).
Regarding claim 1, Aschwanden teaches 
an optical module (figure 1A/B), comprising,
a deformable membrane (deformable membrane 103);
fluid (optical fluid 102) enclosed within a cavity (area where element 102 is held), the cavity at least partially defined by the deformable
membrane (103, see fig. 1A/B);
one or more actuator members (electrodes 104, 106 and ¶36) configured to be deflectable to cause displacement
of the fluid such that at least a portion of the deformable membrane deforms (¶36)
to alter light passing through the optical module (¶9), and
one or more stop structures (holder 107) configured to mechanically stop the one or more 
actuator members (104, 106) from deflecting beyond a threshold deflection in at least 
one direction (shown in figure 1b stops the actuator member from deflecting beyond the holder 107 position) when the actuator contacts the one or more stop structures (107), wherein the one or more actuator members (104 and 106) are positioned, with respect to the at least one direction, between the deformable membrane (103) and the one or more stop structures (107).
	Aschwanden does not specifically teach the one or more actuator members comprise a piezoelectric material.
	However, in a similar endeavor, Zimmermann teaches an optical module, the one or more actuator members comprise a piezoelectric material (¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical module of Aschwanden with the one or more actuator members comprise a piezoelectric material of Zimmermann for the purpose of changing the refractive characteristics (¶44).
Regarding claim 2, Aschwanden in view of Zimmermann teaches the invention as set forth above and Aschwanden further teaches at least a portion of the one or more stop structures (107) is configured to define an aperture stop (107) that limits an amount of light that passes through the optical module (see fig. 1A/B the element 107 provides a blocking part of the light beam).
Regarding claim 4, Aschwanden in view of Zimmermann teaches the invention as set forth above and Aschwanden further teaches comprising,
one or more intermediate layers (insulation layer 105) disposed between the one or more actuator 
members (104) and the one or more stop structures (107);
wherein the one or more intermediate layers (105) are configured to provide spacing,
based at least in part on the threshold deflection (see fig. 1A/B), between the one or more actuator members (104 and 106) and the one or more stop structures (107).
Regarding claim 5, Aschwanden in view of Zimmermann teaches the invention as set forth above and Aschwanden further teaches comprising,
a base substrate (support 101);
wherein the cavity (area where element 102 is held) is further at least partially defined by the base substrate (see fig. 1A/B, 101).
Regarding claim 8, Aschwanden in view of Zimmermann teaches the invention as set forth above and Aschwanden further teaches wherein,
the one or more stop structures (107) are configured to hide the one or more actuator 
members (104 and 106) when the optical module is viewed in plan (shown in figure 1A/B).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (EP2239600) in view of Zimmermann et al. (US 20170269341) as applied to claim 2 above, and further in view of Krogmann et al. (A MEMS-based variable micro-lens system), previously cited, and Aschwanden et al. (US 20100232161) (hereinafter Aschwanden’161), previously cited.
Regarding claim 3, Aschwanden in view of Zimmermann teaches the invention as set forth above but does not specifically teach the one or more stop structures include a silicon substrate.
However, it is common and known in the art to use a stop structures that includes a silicon substrate to prevent movement of the liquid out in case of vibrations or mechanical shock and to provide a high stability of the system, a high reproducibility of the process and a compact, miniaturized device.  Further, Krogmann, from the same field of endeavor, is related to a variable micro-lens system and discloses a module with a stop structure that includes a silicon substrate (page S332, left column to right column, 4.  System design and as shown in figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one or more stop structure that includes a silicon substrate as taught by Krogmann, for the purpose of providing a high stability of the system, a high reproducibility of the process and a compact, miniatured device (page S332, left column, 4. System design).
Aschwanden in view of Zimmermann and Krogmann does not specifically teach 
the one or more stop structures include an antireflective coating on at least a portion of the substrate.
However, it is common and known in the art for one or more stop structures including an antireflective coating on at least portion of the substrate to stop stray light in the module.  Further, Aschwanden’161, from the same field of endeavor, is related to a lens assembly.  Aschwanden’161 further discloses a module (figures 11-16) where the anti-reflective (AR) coatings may be used on various structures of the assembly to reduce reflection of light as it passes through the assembly (¶216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more stop structures that includes an antireflective coating as taught by Aschwanden’161, for the purpose of reducing reflection of light as it passes through the assembly (¶216).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (EP2239600) in view of Zimmermann et al. (US 20170269341) as applied to claim 5 above, and further in view of Lee et al. (US 20110051254), previously cited.
Regarding claim 6, Aschwanden in view of Zimmermann teaches the invention as set forth above but does not specifically teach the base substrate is a glass substrate; and
the one or more stop structures include a silicon substrate.
However, in a similar endeavor, Lee teaches the optical module (see figure 2C), wherein, the base substrate is a glass substrate (¶40, substrate 110 may be a glass substrate); and the one or more stop structures include a silicon substrate (¶59, fixing frame 150 may be made of silicon).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical module of Aschwanden in view of Zimmermann with the base substrate is a glass substrate; and the one or more stop structures include a silicon substrate of Lee for the purpose of enabling the lens to be efficiently fixed to another module such as an imaging optical system of an image pickup device and functions as the bottom surface and to securely fixes the membrane (¶40).
Regarding claim 7, Aschwanden in view of Zimmermann teaches the invention as set forth above and Aschwanden further teaches wherein,
at least a portion of the one or more stop structures (107) is planar and defines a first 
plane (see fig. 1A/B for element 107 is planar and defines a first plane); and
at least a portion of the base substrate (101) is planar (see fig. 1A/B is planar) and defines a second plane (see fig. 1A/B defines a plane) that is parallel to the first plane (element 101 is parallel to element 107).

Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (EP2239600) in view of Zimmermann et al. (US 20170269341) and Kawamura (US 20140118605), previously cited.
Regarding claim 10, Aschwanden teaches 
a mobile multifunction device (see fig. 1A/B and ¶26), comprising,
a camera (¶26, digital camera), including,
a photosensor configured to capture light projected onto a surface of the 
photosensor (¶26, digital camera, a photosensor is in the camera in order to capture images); 
an optical module (see fig. 1A/B), including,
one or more flexible lens elements (deformable membrane 103); 
fluid (optical fluid 102) enclosed within a cavity (area where element 102 is held), the cavity at least partially defined by 
at least one of the one or more flexible lens elements (103); 
one or more actuator members (electrodes 104, 106 and ¶36) configured to travel in at least one 
direction (shown in figure 1b stops the actuator member from deflecting beyond the holder 107 position) to cause displacement of the fluid such that at least 
a portion of the at least one of the one or more flexible lens 
elements (103) deforms to alter light passing through the optical 
module (                        
                            ¶
                            9
                            )
                        
                    ; and 
one or more stop structures (107) configured to provide one or more end 
stops that limit the travel of the one or more actuator 
members (104, 106, see fig. 1A/B), when the actuator member (104, 106) contacts the one or more stop structures (107), wherein the one or more actuator members (104, 106) are positioned, with respect to the at least one 
direction (shown in figure 1b stops the actuator member from deflecting beyond the holder 107 position), between the one or more flexible lens elements (103)
and the one or more stop structures (107); and 
one or more lens elements (103) within a body of the camera (¶26, digital camera), 
wherein the one or more lens elements (103, see fig. 1A/B) define an optical axis (center of figure 1A/B); 
wherein,
the one or more flexible lens elements (103) of the optical module (¶9) are disposed along the optical axis (center of figure 1A/B); 
the one or more lens elements (103) and the one or more flexible lens 
elements (103) are part of a lens system (fig. 1A/B).
	Aschwanden does not specifically teach the one or more actuator members comprise a piezoelectric material.
	However, in a similar endeavor, Zimmermann teaches an optical module, the one or more actuator members comprise a piezoelectric material (¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical module of Aschwanden with the one or more actuator members comprise a piezoelectric material of Zimmermann for the purpose of changing the refractive characteristics (¶44).
Aschwanden in view of Zimmermann does not specifically teach a lens system that is configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor; and a display for presenting the image.
	However, in a similar endeavor, Kawamura teaches a mobile multifunction device (¶176, digital camera 40) comprising, a lens system that is configured to refract light from an object field located in front of the camera (40) to form an image of a scene at an image plane at or near the surface of the photosensor (¶176, the image of an object is formed by taking optical system 41 on the image pickup element (photoelectric conversion surface) provided in the vicinity of the image plane); and a display for presenting the image (¶176, image of the object picked up by the image pickup element is processed by a processing unit and displayed as an electronic image on the liquid crystal display monitor 47 provided on the back of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Aschwanden in view of Zimmermann with a lens system that is configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor; and a display for presenting the image of Kawamura for the purpose of providing a reduction size, weight, and manufacturing cost of the camera body and optical system to capture and to display the captured images (¶3 and ¶5).
Regarding claim 11, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above and Aschwanden further teaches at least a portion of the one or more stop structures (107) is configured to define an aperture stop (107) that limits an amount of light that passes through the optical module (see fig. 1A/B the element 107 provides a blocking part of the light beam).
Regarding claim 12, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above and Aschwanden further teaches wherein,
the one or more flexible lens elements include a deformable membrane (deformable membrane 103) that at least 
partially defines a top portion (fig. 1A/B) of the cavity (area where element 102 is held); and
the optical module (see fig. 1A/B) further includes a base substrate (substrate 110) that at least partially defines a
bottom portion of the cavity (area where element 102 is held) that is opposite the top portion (see fig. 1A/B).
Regarding claim 15, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above and Aschwanden further teaches wherein,
the one or more stop structures (107) include one or more locally shaped mechanical stops (107)
that provide one or more discrete end stops that limit the travel of the one
or more actuator members (104, 106) when at least one portion of the one or more 
actuator members (104, 106) contacts the one or more locally shaped mechanical stops (107, see fig. 1A/B).
Regarding claim 16, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above and Aschwanden further teaches wherein,
the one or more actuator members (104, 106) are configured to deflect in a first direction when
actuated (see fig. 1B); and 
the one or more stop structures (107) are configured to limit deflection (see fig. 1B) of the one or more actuator members (104, 106) in a second direction that is opposite the first direction (see fig. 1B).
Regarding claim 17, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above and Aschwanden further teaches wherein,
the one or more actuator members (104, 106) are configured to deflect in a particular direction 
when actuated (see fig. 1B); and 
the one or more stop structures (107) are configured to limit deflection of the one or more 
actuator members in the particular direction (see fig. 7 shows the limit deflection).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (EP2239600) in view of Zimmermann et al. (US 20170269341) and Kawamura (US 20140118605), previously cited, as applied to claim 10 above, and further in view of Shields et al. (US 8,254,034), previously cited.
Regarding claim 13, Aschwanden in view of Zimmermann and Kawamura teaches the invention as set forth above but does not specifically teaches the one or more flexible lens elements include, a first deformable membrane that at least partially defines a top portion of the cavity; and a second deformable membrane that at least partially defines a bottom portion of the cavity that is opposite the top portion.
However, in similar endeavor, Shields teaches the mobile multifunction device (see figure 2), wherein the one or more flexible lens elements (figure 2 shown a double convex fluidic adaptive lens) include,
a first deformable membrane (220) that at least partially defines a top portion of the
cavity; and
a second deformable membrane (230) that at least partially defines a bottom portion of
the cavity that is opposite the top portion (as shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Aschwanden in view of Kawamura with the one or more flexible lens elements include, a first deformable membrane that at least partially defines a top portion of the cavity; and a second deformable membrane that at least partially defines a bottom portion of the cavity that is opposite the top portion of Shields for the purpose of creating a double convex lens due to a higher pressure inside the lens chamber than the surroundings (column 6, lines 55-60).

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter are on pages 25-26 of the 9/2/21 Non-Final Office Action. 
Claims 18-20 are allowed. Reasons for allowance and relevant prior art are discussed on pages 27-29 of the 9/2/21 Non-Final Office Action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/22